Citation Nr: 1034027	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-32 060A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the Veteran's claim for an increased rating for 
PTSD.

The Buffalo, New York RO has jurisdiction over the Veteran's 
claims.

In a December 2009 letter, the Veteran appeared to question the 
progress of his appeal.  An August 2009 statement from the 
Veteran requesting a higher rating for PTSD was accepted as a 
timely substantive appeal by the RO and later certified for 
review by the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's service connected psychiatric disability causes 
serious social and industrial impairment with deficiencies in the 
areas of work, school, and mood; total social and occupational 
impairment has not been demonstrated.



CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with VCAA notice in an August 2008 
letter.  This letter informed him of the evidence required to 
substantiate his claim for increase.  The letter informed him of 
what evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed him that he should 
submit any information relevant to his claim.  This letter was 
provided prior to the initial adjudication of the Veteran's 
claim.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
preadjudication August 2008 letter.

The August 2008 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his claim for an 
increased rating and provided specific examples.  This letter 
stated that such evidence should describe the manner in which the 
Veteran's disability has gotten worse based upon the author's 
knowledge and personal observations.  It also notified the 
Veteran that she may submit statements from his employers.  This 
preadjudication letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's VA treatment records have been 
obtained.  The Veteran has been provided with multiple VA 
psychological examinations and sufficient medical opinions have 
been obtained.  The Veteran's representative has argued that a 
new VA psychological examination is warranted as the Veteran's 
symptoms have worsened since his last examination in that his 
girlfriend reported that he had suicide ideations in a March 2009 
letter.  However, a VA examination was conducted in October 2009 
and was negative for such ideations.  VA treatment records 
subsequent to the March 2009 letter were also negative for such 
ideations.  A new VA psychological examination is therefore not 
required.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Acquired psychiatric disorders are evaluated under VA's General 
Rating Formula for Mental Disorders.  Under the formula, a 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted if a veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A maximum 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan, at 442.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational and social 
impairment equivalent to that which would be caused by those 
listed in the rating criteria, the appropriate equivalent rating 
will be assigned.  Id.

The Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App. at 444.

The global assessment of function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAFs are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  An assigned 
GAF, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms of 
a psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   Accordingly, an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

A September 2008 VA examiner noted that he had examined the 
Veteran on several occasions in the past and that the Veteran 
reported worsening psychiatric symptoms.  Current treatment 
included visits with a psychiatrist to monitor prescribed 
medications and regular visits with a social worker for 
psychotherapy.  

Occasional disruption in short-term memory and concentration due 
to PTSD and sleep deprivation were noted.  The Veteran also 
reported nightmares, sleep disturbances, daily intrusive 
thoughts, exaggerated startle responses, social avoidance, marked 
hypervigilance and verbal anger were reported.  He reported 
avoided going into public unless absolutely necessary.  A history 
of suicide attempts was denied.  He was divorced and lived with 
his girlfriend.  

Mental status examination conducted by the September 2008 VA 
examiner revealed relevant, coherent and adequately productive 
speech that was somewhat lacking in spontaneity throughout the 
examination and attributable to some depression.  Thought 
processes were rational and goal directed.  There was no evidence 
of hallucinations, delusions, specific obsessions, compulsions, 
phobias or ritualistic behaviors.  Short-term memory and 
concentration skills were present with no marked impairments.  
His intellectual skills were estimated to be in the low-average 
range.  

His mood was depressed but overtly pleasant and affect was 
constricted but otherwise appropriate.  Insight and judgment were 
good.  The examiner noted that there was no evidence of dementia, 
mania, psychosis or a personality disorder.  The Veteran 
persisted with a full distress syndrome including crying spells, 
tension, anxiety and a constant sense of being "keyed" up.  His 
depression had exacerbated his already severe anhedonia, social 
anxiety, irritability and sleep problems.  While the Veteran did 
suffer from recurring thoughts of death, he did not present with 
evidence of imminent suicidal risk and was not a risk for hurting 
others.  

Following this September 2008 VA examination and a review of the 
Veteran's claims file, diagnoses of chronic and severe PTSD and 
current moderate major depression without psychotic features were 
made and a GAF of 42 was assigned.  

The examiner opined that there were areas of impaired ability or 
performance regarding certain activities of daily living 
including social situations.  The Veteran was able to care for 
his personal needs, personal grooming, drive a car and perform 
simple household chores.  Personal and social adjustment was 
severely impaired.  

Although the Veteran was currently retired, the severity of his 
PTSD and related depression would cause at least moderate but 
more likely severe impairments in his ability to maintain himself 
appropriately in work situations as he would have marked problems 
maintaining any semblance of behavioral or emotional stability.  
He also would have marked problems carrying out even the simplest 
of work-related tasks in a reliable and consistent manner.

In a statement dated in February 2009, from the Veteran's 
girlfriend related that the Veteran rarely went out socially and 
seldom took part in any conversations when he was in such social 
situations.  He was unable to take pleasure in such things as 
humor, travel or being with loved ones.  He had an exaggerated 
startle response, was obsessive, angered easily, got depressed 
easily and was very pessimistic about events in his life.  His 
sleep was restless and he exhibited leg and arm motions while 
sleeping.

In a March 2009 statement, the Veteran's girlfriend indicated 
that she has observed him for three years.  He was obsessed with 
having food and supplies on hand and ensuring that the property 
was secure.  His recent medication changes had not improved his 
nightmares nor had they reduced his depression significantly.  He 
experienced nightmares every night.  He had told her that he felt 
like taking "a gun to his head so he wouldn't have to live 
through the nightmares any longer."

The Veteran denied any desire or intent to harm himself or others 
in a May 2009 VA treatment note.  His speech was spontaneous and 
unremarkable, his thought process was linear and coherent and he 
was alert and fully oriented.  He did not report or exhibit 
symptoms or signs of psychosis.

Complaints of agitation, nightmares, and continued social 
isolation were noted in an August 2009 VA treatment note.  The 
Veteran's mood was anxious, visually depressed and irritated with 
intact thought processes.  He was fully oriented.  Hallucinations 
and delusions were not present.  Suicidal and homicidal ideations 
were negative.  His immediate, recent and remote memory was 
intact.  Judgment and insight were intact.  A GAF of 45 was 
assigned.

An October 2009 VA psychiatric examination reflected the 
Veteran's reports of worsening mood, headaches, nightmares every 
night, flashbacks once a week, sleep difficulties and 
concentration difficulties.  He reported being divorced twice, 
that he had been with his current girlfriend since 2006 and that 
they had an "excellent" relationship.  He also reported a good 
relationship with his adult daughter but had no friends outside 
of the relationships with his daughter and girlfriend.  

He had retired in 1998 as a brick mason due to colon cancer and 
stated still had difficulty with lifting and energy levels, which 
would make it difficult to hold a job.  He reported being able to 
perform his activities of daily living.  Assaultive behaviors, 
suicide attempts, drug or alcohol problems, manic episodes or 
suicidal or homicidal ideations were denied.  Symptoms consistent 
with obsessive-compulsive disorder, a panic disorder, a thought 
disorder or cognitive dysfunction were denied.

Mental status examination conducted by the October 2009 VA 
examiner noted that the Veteran was cooperative, that he appeared 
his stated age, was appropriate and well-groomed.  His speech was 
fluent and expressive and his interceptive language was adequate.  
Thought processes were goal-directed with no evidence of obvious 
hallucinations, delusions, obsessions or compulsions.  Affect was 
dysphoric but appropriate to the contents of the discussion.  

Mood was dysthymic but the Veteran was fully-oriented to person, 
place and time.  Attention and concentration appeared mildly 
impaired, possibly related to his mental health condition.  
Memory appeared to be mildly impaired as he was able to recite 
only four digits forward but could recite four digits backwards.  
Insight was poor and judgment was fair.  Chronic PTSD and 
recurrent moderate major depressive disorder were diagnosed 
following this examination and a review of the Veteran's claims 
file.   

A GAF of 40 was assigned.  The examiner opined that the Veteran's 
symptoms were serious and severe, that he had no social life and 
that he was physically unable to work.  However, he lacked total 
occupational and social impairment.

The Veteran reported that his symptoms were adequately controlled 
with his current medications and that his nightmares had 
continued with change in an October 2009 VA treatment note.  
Mental status examination revealed that his effect was 
appropriate, his mood was normal and that his speech was normal.  
Hallucinations or delusions were not present.  No significant 
risk for suicide or homicide was found.  He was fully oriented 
with intact immediate, recent or remote memory.  Judgment and 
insight were intact.

An October 2009 VA treatment note reflects the Veteran's reports 
of frequent nightmares which were stressful enough that he 
awakens with headaches, disorientation and increased anxiety.  
The Veteran's girlfriend reported that he thrashed in the bed 
each night.  Mental status examination noted his mood to be 
anxious and visually depressed.  His affect was worrisome and his 
thought process was intact.  Hallucinations and delusions were 
not present and there were no suicidal or homicidal ideations.  
Immediate, recent and remote memory was intact.
A GAF of 45 was assigned.

The Veteran has consistently been given GAFs indicative of 
serious social and occupational impairment and the VA examiners 
have found that he has that level of impairment.  He has been 
shown to have deficiencies in the areas of work and mood, and 
would presumably have similar deficiencies in the area of school.  
These findings are indicative of a disability that approximates 
the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

The Veteran has been able to maintain good relationships with his 
girlfriend and daughter and VA examiners have found that he has 
some residual work capacity.  As such, the evidence is against a 
finding of total social and occupational impairment.  A 100 
percent schedular rating is; therefore, not warranted.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, supra.  
Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD causes social and occupational impairment as 
discussed above.  The rating criteria compensate for such 
impairment.  There is no evidence of symptoms that are outside 
the rating criteria.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran retired from his work as a mason in 1998, when he 
would have been 68, due to colon cancer.  While examiners have 
found serious impairment in occupational functioning, the 
examiners have not found that the psychiatric disability would 
preclude gainful employment and have found residual capacity for 
employment.  There has also been no contention that that the PTSD 
causes unemployability.  Further consideration of TDIU is 
therefore not warranted.


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


